Citation Nr: 0840305	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  99-13 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of 
excised melanoma.

2.  Entitlement to service connection for psoriasis, 
including as due to presumed herbicide exposure.

3.  Entitlement to service connection for bone spurs of the 
bilateral feet.

4.  Entitlement to an increased rating for low back syndrome 
(lumbar spine degenerative disc disease), currently evaluated 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.





ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from October 1957 to December 1960 and with the 
United States Army from March 1961 to February 1978.  His 
service record indicates that he served in the Republic of 
Vietnam.  

Procedural history

The increased rating claim

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California (RO). 

The veteran was granted service connection for low back 
syndrome by a November 1979 decision of the New York, New 
York RO.  A 10 percent disability rating was assigned 
effective March 1, 1978, the day after the veteran retired 
from active service.  

By its July 1998 rating decision, the Los Angeles RO 
continued the 
10 percent disability rating for the veteran's service-
connected low back syndrome.  The veteran appealed that 
decision.  

In February 2001, the Board remanded the increased rating 
issue for further development.  In an August 2005 
supplemental statement of the case, the Los Angeles RO 
increased the disability rating for service connected low 
back syndrome to 20 percent disabling.  The veteran has not 
indicated satisfaction with this rating; thus the increased 
rating issue remains on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The service connection claims

In February 2001, the Board also remanded the issues of 
service connection for melanoma, psoriasis and bone spurs of 
the feet for additional development.  
The agency of original jurisdiction continued to deny the 
claims.  issues which were then on appeal.  These issues have 
been returned to the Board for additional appellate 
proceedings.  

Clarification of issue on appeal

The veteran has sought service connection for melanoma.  The 
record does not contain a current diagnosis of melanoma, 
which was excised from the veteran's mid-back during 1996.  
However, VA's statutory duty to assist means that VA must 
liberally read all documents submitted to include all issues 
presented.  See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  A reasonable 
reading of the veteran's claim is that he desires service 
connection for residuals of melanoma.  The Board therefore 
has revised the issue as denoted above to consider 
entitlement to service connection for residuals of excised 
melanoma.  

Matters not on appeal

By its February 2001 decision, the Board denied entitlement 
to service connection for the veteran's spouse's miscarriage, 
claimed as due to the veteran's herbicide exposure.  That 
matter has been finally resolved.  See 38 C.F.R. § 20.1100 
(2008).

In February 2001, the Board also remanded eight service 
connection issues which were then on appeal.  While the case 
was in remand status, the RO granted five service connection 
claims [entitlement to service connection for diabetes 
mellitus, coronary artery disease, cerebrovascular accident, 
bilateral hearing loss, and  tinnitus.  The veteran has not 
disagreed with the assigned disability ratings and their 
effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  Therefore, those 
matters have been resolved and are not in appellate status.  

In a May 2006 decision, the RO denied entitlement to service 
connection for a left leg condition, a left shoulder 
condition and a neck condition.  The veteran has not 
disagreed with that decision.  

Thus, the four remaining issues on appeal are those listed 
above.


FINDINGS OF FACT

1.  The record indicates that the veteran served in the 
Republic of Vietnam.

2.  The medical and other evidence of record indicates that 
the veteran does not have a current diagnosis of melanoma or 
residuals of melanoma; a small 5.5 centimeter scar on the 
mid-back was observed by a VA examiner to be non-tender, non-
disfiguring, with no effect on limitation of motion, and 
without residual effect.

3.  The evidence of record indicates that the veteran's 
currently diagnosed psoriasis is not the result of disease or 
injury incurred in military service, to include presumed 
exposure to herbicides in Vietnam.

4.  The evidence of record indicates that currently diagnosed 
bone spurs of the bilateral feet were not the result of 
disease or injury incurred in military service.

5.  The veteran's service-connected low back disability is 
currently diagnosed as degenerative disc disease and 
intervertebral disc syndrome manifested by severe recurring 
attacks with intermittent relief. 

6.  A separate rating is warranted for neurological symptoms 
of the left lower extremity associated with the veteran's 
service-connected low back disability, manifesting as muscle 
atrophy of the thigh with limitation of function of he left 
thigh and hip.

7.  The competent medical evidence does not show that the 
veteran's service-connected low back syndrome is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of excised melanoma.  
38 U.S.C.A. § 1110 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.303 (2008).

2.  The veteran's psoriasis were not incurred in or 
aggravated during active military service, and such may not 
be presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3.  The veteran's bone spurs of the bilateral feet were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  The criteria for the assignment of a 40 percent 
disability rating for the service-connected lumbar spine 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).

5.  A separate disability rating of 20 percent is assigned 
for neurological symptoms of the left lower extremity 
associated with the veteran's service-connected low back 
disability.  38 C.F.R. §§ 4.25, 4.124a, Diagnostic Code 8526 
(2008).

6.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
residuals of excised  melanoma, for psoriasis due to Agent 
Orange herbicide exposure, and for bone spurs of the 
bilateral feet.  He also seeks an increased rating for his 
service-connected low back syndrome, currently evaluated as 
20 percent disabling.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in February 2001.  In essence, the Board instructed 
the agency of original jurisdiction to send the veteran fully 
compliant notice under the Veterans Claims Assistance Act of 
2000 (the VCAA).  The RO was instructed to contact the 
veteran and his representative and ascertain if the veteran 
had received any medical treatment for the disorders at issue 
that is not evidenced by the current record.  The RO was to 
afford the veteran any appropriate and necessary VA medical 
examinations, in particular an examination to determine the 
nature and extent of the impairment caused by the service-
connected low back disability.  Following such further 
development as deemed necessary, the RO was instructed to 
readjudicate the claims.  

VCAA compliance will be discussed in detail immediately 
below.  In July 2003 a general VA examination, including 
examination of the veteran's low back with x-rays, was 
provided.  Another VA examination of the veteran's lumbar 
spine was provided in July 2006.  The RO obtained records 
from the Long Beach VAMC.  The record also contains 
additional reports of private medical treatment of the 
veteran. 

The veteran's claims were then readjudicated by the agency of 
original jurisdiction.  
As was alluded to in the Introduction, an increased 
disability rating, 20 percent, was assigned for the low back 
disability.  Supplemental statements of the case were issued 
in February 2008, May 2008, and July 2008.  In June 2008, the 
veteran sent a statement saying he had no other information 
or evidence to give VA to support his claim.

It is obvious that the Board's remand instructions have been 
complied with over the past seven years.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].  Neither 
the veteran nor his representative has contended that the 
remand instructions were not satisfied.

The lengthy history of this issue has been set forth above.  
Remanding at this juncture would accomplish nothing except to 
further delay resolution of this case, which is now almost a 
decade old.  As the United States Court of Appeals for 
Veterans Claims (the Court) stated in Erspamer v. Derwinski, 
1 Vet. App. 3, 11 (1990): "Ten years is an undeniably, and 
unacceptably, long time to have passed since [the appellant] 
first filed the claim for benefits with the VA. The delays 
have benefited neither the parties nor the public and they 
cannot be permitted to continue. The petitioner has a right 
to a decision on her claim." 
The Board agrees with the stated goals of the Court and does 
not believe that another remand would be in the best interest 
of anyone. Indeed, a remand under such circumstances would be 
a useless expenditure of scare resources, and would 
perpetuate "the hamster-wheel reputation of veterans law".  
See Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, 
J., dissenting).  


   
The VCAA

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in a letter from the 
RO dated January 2007.  The veteran was informed as to what 
is required to establish service connection:
 
1. You had an injury in military service, or a disease that 
began in or was made worse during military service, or there 
was an event in service that caused an injury or disease.

2. You have a current physical or mental disability shown by 
medical evidence.

3. There is a relationship between your disability and an 
injury, disease, or event in military service.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the veteran was advised in the January 
2007 letter that VA is responsible for obtaining records from 
any Federal agency, to include military records, outpatient 
records from VA treatment facilities and records from the 
Social Security Administration.  

With respect to private treatment records, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records.  Copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, were 
included with the letters, and the veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf.  

The January 2007 letter further emphasized: "you must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
that we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in original].  

The January 2007 letter also specifically requested of the 
veteran: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue.  The veteran was 
provided notice of elements (2) and (3) in the January 2007 
letter.  As to elements (4) and (5), the veteran was provided 
specific notice of the Dingess decision in the January 2007 
letter from the RO, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the January 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

The Board finds that the January 2007 VCAA letter to the 
veteran specifically advised him that an increased disability 
rating would require a showing that the veteran's condition 
had worsened.  Crucially, the RO also sent a letter dated in 
May 2008 specifically to comply with the notice requirements 
of the Vazquez decision.  The May 2008 letter invited 
evidence that would demonstrate limitations in the veteran's 
daily life and work, such as "statements from employers as to 
job performance, lost time, or other information regarding 
how your condition(s) affect your ability to work; or 
statements discussing your disability symptoms from people 
who have witnessed how they affect you."  The May 2008 letter 
also contained notice of the use of diagnostic codes, and of 
schedular criteria that applied to the veteran's claim.  

Accordingly, the veteran has received proper notice pursuant 
to the Court's Vazquez determination via the January 2007 and 
May 2008 letters from the RO.

The Board acknowledges that complete VCAA notice was not 
provided until after the initial unfavorable RO decision in 
July 1998.  Since the VCAA was not enacted until November 
2000, furnishing the veteran with VCAA notice prior to the 
initial adjudications of the claims in 1998 was clearly both 
a legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error. See VAOGCPREC 7-
2004.

Crucially, however, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, after the January 2007 VCAA 
and May 2008 Vazquez notice letters were provided to the 
veteran, the claim was readjudicated in February 2008, April 
2008, and July 2008 SSOCs.

The veteran's representative has not alleged that the veteran 
has received inadequate VCAA notice.  The veteran has been 
notified of what is required of him and of VA.  Because there 
is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  In particular, the RO has obtained 
the veteran's service treatment records, and reports of VA 
and private medical treatment.  He was also afforded VA 
compensation and pension examinations in April 1998, July 
2003 and July 2006. The reports of these examinations reflect 
that the examiners reviewed the veteran's past medical 
history, recorded his current complaints, conducted 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization, which 
submitted a memorandum on the veteran's behalf as recently as 
October 2008.  he declined the opportunity of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  

1.  Entitlement to service connection for residuals of 
excised melanoma.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including tumors, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) (2008).

Under certain circumstances, service connection for specific 
diseases, including certain skin diseases, may be presumed if 
a veteran was exposed during service to certain herbicides, 
including Agent Orange. 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2008).  The skin diseases that 
are subject to presumption of service connection based on 
herbicide exposure are porphyria cutanea tarda, chloracne, 
and other acneform disease consistent with chloracne. 
See 38 C.F.R. § 3.309(e).  

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  See also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) [the availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a veteran from 
establishing service connection with proof of direct 
causation] and Brock v. Brown, 10 Vet. App. 155 (1997) 
[holding that the rationale employed in Combee also applies 
to claims based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Analysis

The veteran sought service connection for melanoma.  However, 
as was noted in the Introduction, the claim is more properly 
phrased as entitlement to service connection for residuals of 
excised melanoma, since it is undisputed that melanoma as 
such does not currently exist..  

The Board's analysis will follow the service connection 
requirements set forth in Hickson, supra.

Hickson element (1) requires medical evidence of a current 
disability.  Such is lacking in this case.  In his November 
1997 claim, the veteran stated he was diagnosed with melanoma 
in May 1995, and such was removed surgically in May/June 
1995.  At the July 2003 VA examination, the veteran reported 
that he had had no recurrence of the melanoma since it was 
excised.  The examiner observed no evidence of skin lesions 
suspicious of melanoma.  A careful review of the evidence 
does not lead to a conclusion that melanoma still exists, and 
the veteran does not appear to so contend.  

With respect to melanoma residuals, the veteran has not 
complained about any residuals from the excised melanoma, 
such as a painful scar or muscle damage.

The July 2003 VA examiner noted a linear 5.5 centimeter scar 
in the mid-back.  
The scar was described as well-healed, pale-appearing and 
without surface elevation.  There was no underlying tissue 
loss, adherence, tenderness, disfigurement, keloid formation, 
or limitation of function.  The diagnosis was status post 
melanoma excision of the mid-back, without residual symptoms.  

It is unclear whether the asymptomatic scar on the veteran's 
back is related to the melanoma excision, but assuming that 
it is, there is no evidence of any disability caused thereby.  
The remainder of the extensive medical records in this case 
do not show any melanoma residuals, and the veteran himself 
has pointed to none.

Therefore, not only is there lacking a current diagnosis of 
melanoma, no residuals have been found to currently exist.  
Because the record contains no competent medical evidence 
establishing the presence of the claimed disability, service 
connection is not warranted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Therefore, the benefit 
sought on appeal is denied.

For the sake of completeness, the Board will also briefly 
address elements (2) and (3).  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide in the alternative].

Because the veteran served in Vietnam, exposure to herbicide 
agents is presumed. See 38 C.F.R. § 3.307.  Element (2) is 
met on that basis.  The veteran has pointed to no other 
potential in-service cause of melanoma.  In addition, 
melanoma was initially diagnosed a number of years after 
service, after the end of the one year presumptive period 
found in 38 C.F.R. § 3.309(a).  

With respect to element (3), medical nexus, in the absence of 
diagnosed melanoma or residuals thereof, medical nexus is an 
impossibility.  Indeed, no competent medical nexus opinion is 
of record.  

The Board adds that melanoma is not on the list of Agent 
Orange-related diseases found in 38 C.F.R. § 3.309(e), so 
even if any residuals existed, no nexus to service would be 
presumed by law.  Indeed, the Secretary of VA has determined 
that no connection exists between herbicide exposure and 
melanoma.  See Health Outcomes Not Associated with Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32395-32407 (June 
12, 2007) [which classifies skin cancers-melanoma, basal, and 
squamous cell-as conditions specifically not associated with 
herbicide exposure].  Element (3) is therefore also not met.

In summary, for reasons and based expressed above, a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for melanoma residuals.  
The benefit sought on appeal is accordingly denied.   

2.  Entitlement to service connection for psoriasis, 
including as due to presumed herbicide exposure.

Relevant law and regulations

The law and regulations relating to service connection in 
general and to presumptive service connection due to 
herbicide exposure have been set forth above and will not be 
repeated.



Analysis

The veteran seeks service connection for psoriasis as being 
due to his military service, including as due to exposure to 
herbicides in Vietnam.

With regard to Hickson element (1), the VA examiner in July 
2003 diagnosed psoriasis, noting psoriatic lesions involving 
the extensor surfaces of the finger joints, knees, and elbow 
joints. The veteran's private physician, Dr. J.D.B., had 
earlier diagnosed the veteran with psoriasis vulgaris in an 
August 1998 letter, noting he had been treating him since 
April 1995.  Thus, Hickson element (1) has been satisfied.  

Hickson element (2) requires evidence of in-service 
incurrence of disease or injury. The Board will separately 
address the matters of in-service disease and in-service 
injury. 

With respect to in-service disease, the veteran's service 
treatment reports show no diagnosis of or treatment for 
psoriasis in military service.  In his November 1977 
separation report of medical history, the veteran denied 
having skin diseases.  The separation physical examination 
noted that the skin was normal except for some scars.  The 
veteran's documented history of diagnosed psoriasis vulgaris 
in the record goes back to a VA dermatological examination in 
December 1987, ten years after he left military service.  In-
service disease is therefore not demonstrated.  

With respect to in-service incurrence of injury, because the 
veteran served in Vietnam, his exposure to Agent Orange is 
presumed.  Hickson element (2), in-service injury, is 
therefore established on a presumptive basis.  

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is met.  The Board will first 
discuss the matter of presumptive service connection under 
38 C.F.R. § 3.309(e) [herbicide exposure].   The Board will 
then address the veteran's claim under Combee, supra.

As noted above, under certain circumstances, service 
connection for specific diseases, including certain skin 
diseases, may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2008).  However, psoriasis is not a listed presumptive Agent 
Orange disease.  The skin diseases that are subject to 
presumption of service connection based on herbicide exposure 
are porphyria cutanea tarda, chloracne, and other acneform 
disease consistent with chloracne. Psoriasis is not included.  

Although the veteran is found not to be entitled to the 
regulatory presumption of service connection, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee, 
supra.  

As with melanoma, the Secretary of VA has determined, based 
on scientific studies, that no relationship exists between 
psoriasis and herbicide exposure.  See Health Outcomes Not 
Associated with Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32395-32407 (June 12, 2007).  This is medical nexus 
evidence against the claim.    

The veteran has presented no competent medical evidence which 
suggests that his psoriasis is related to his presumed 
exposure to herbicides in Vietnam.  To the extent that the 
veteran himself contends that his psoriasis is related to his 
military service, it is now well established that lay persons 
without medical training are not competent to comment on 
medical matters such as date of onset or etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992).  See also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
statements are not competent medical evidence and do not 
serve to establish a medical nexus.  

In summary, in the absence of Hickson elements (2) and (3) 
the Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
psoriasis.  The benefit sought on appeal is accordingly 
denied.



3.  Entitlement to service connection for bone spurs of the 
bilateral feet.

Relevant law and regulations

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis

The veteran contends that he has bone spurs as a result of 
trauma from parachute jumps in service.

With regard to Hickson element (1), current disability, the 
VA examiner in July 2003 diagnosed the veteran with bilateral 
calcaneal bone spurs based on current
 x-ray studies of the feet.  Hickson element (1) is therefore 
met.  

Hickson element (2) requires evidence of in-service 
incurrence of disease or injury.  
Such evidence is lacking in this case.  

The veteran's service record does show that he earned a 
parachute badge.  However, his service treatment records show 
no disease of, or injury, to his feet.  They do not show any 
diagnosis of, or treatment for, foot pain or related 
diagnoses, including bone spurs in service.  The veteran's 
November 1977 pre-retirement physical examination report 
shows that the veteran denied having bone, joint or other 
deformity, or "foot trouble."  The veteran's feet were 
noted to be normal.  

Significantly, during a VA orthopedic examination in May and 
June 1978, shortly after he left military service, the 
veteran did not complain of foot problems, and none were 
identified, despite what was obviously a very thorough 
examination by the Chief of Orthopedic Services at a VA 
hospital.  A thorough examination in October and November 
1980 by another orthopedic specialist was similarly negative 
with respect to foot problems.  A left heel spur was 
initially diagnosed in 1997.  This was some 19 years after 
the veteran retired from service in 1978.  

An August 1997 treatment report from M.C., D.P.M. contained 
the notation "body injuries former paratrooper."  That 
statement was apparently based on the veteran's own reporting 
of in-service foot injuries.  It is evident that Dr. M.C. did 
not review the veteran's service and post-service medical 
reports.  Based as it is on the veteran's own statement 
concerning an in-service injury, the opinion of Dr. J.F.B. 
lacks probative value.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) [noting that the fact that the veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion]; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
[holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion. The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran. 

In this case, although Dr. M.C. referred to in-service 
injuries as a paratrooper, it is clear that this is merely a 
recitation of the veteran's own contention.  The veteran's 
utterly negative medical history during and after service, 
was not mentioned.
This statement thus carries no weight of probative value. 

In short, there is no evidence of in-service disease or 
injury.  The Board rejects the notion which has been 
impliedly presented by the veteran that merely being a 
paratrooper allows for the presumption that musculoskeletal 
injuries were sustained thereby.  No such presumption exists 
in the law and regulations.  Therefore, Hickson element (2) 
is not met.  The claim is denied on that basis.

In the interest of completeness, the Board will also briefly 
discuss Hickson element (3), medical nexus.

In a February 1998 statement, the veteran stated that Dr. 
M.C. had informed him that the heel spurs were disorder was 
probably caused by trauma to the feet, sustained during the 
course of the his military duties.  However, the veteran's 
account of what a health care provider purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).   

To the extent that the veteran himself believes that his 
current bilateral bone spurs are related to trauma from 
parachute jumps in service, it is now well established that 
lay persons without medical training are not competent to 
comment on medical matters such as date of onset or etiology 
of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-495 (1992).  See also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements are not competent 
medical evidence and do not serve to establish a medical 
nexus.  

There is no medical nexus opinion which specifically 
discounts the veteran's military service as a cause of his 
heel spurs.  In the absence of element (2), none is needed.  
The facts of this case are different than the facts in 
Charles v. Principi, 
16 Vet. App. 370 (2002), in which the Court held that VA 
erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus. Significantly, in this case there is 
no objective evidence of in-service foot injury and /or bone 
spurs.

The veteran appears to contend that he had foot problems 
continually after service. The Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), discussed above, 
concerning continuity of symptomatology.  However, in this 
case, there were no complaints of foot problems for almost 
two decades after service.  Moreover, as was alluded to above 
the veteran did not mention foot problems during two VA 
examination in the years immediately following service, and 
none were found by examining physicians.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of foot symptomatology 
after service is therefore not demonstrated.

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for bone 
spurs of the feet.  Element (2) has not been met for reasons 
stated above.  The benefit sought on appeal is accordingly 
denied.  




	(CONTINUED ON NEXT PAGE)





4.  Entitlement to an increased rating for low back syndrome 
(lumbar spine degenerative disc disease), currently evaluated 
20 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Change in rating schedule

The veteran's claim for an increased rating was filed in 
November 1997.   During the pendency of this appeal, the 
applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  However, the former rating criteria may be applied 
prospectively, beyond the effective date of the new 
regulation.  See VAOPGCPREC 3-2000.

The veteran has been provided with both the former and the 
current regulatory criteria.  The claim was readjudicated 
under the current schedular criteria in the August 2005 SSOC.  
The veteran indicated in a June 2008 statement prior to the 
most recent July 2008 SSOC that he did not have any 
additional information or evidence to submit.  Therefore, 
there is no prejudice to the veteran in the Board 
adjudicating the claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Assignment of diagnostic code

The veteran's service-connected back disability and has been 
rated since 1978 pursuant to the former Diagnostic Code 5295 
[lumbosacral strain].  It is currently rated pursuant to 
Diagnostic Code 5237 [lumbosacral strain] under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the evidence pertaining to the veteran's 
service-connected low back syndrome the Board believes that 
consideration of the former Diagnostic Code 5293 
[intervertebral disc syndrome] and the current Diagnostic 
Code 5243 [intervertebral disc syndrome] are appropriate in 
the instant case, because the veteran has been diagnosed in 
July 2006 with intervertebral disc syndrome with neurological 
symptoms.  The medical evidence of record indicates that that 
the veteran's service-connected back disability includes 
radicular pain.      

Accordingly, the Board finds that use of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), which can be applied 
prospectively, is most appropriate in this case.  
The Board will also rate the back disability under the 
current General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

Specific rating criteria

 (i.) The former schedular criteria

Under former Diagnostic Code 5293 [intervertebral disc 
syndrome] a 20 percent evaluation is assigned for moderate; 
recurring attacks; a 40 percent evaluation is assigned for 
severe; recurring attacks, with intermittent relief; and a 60 
percent evaluation is assigned for pronounced attacks; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

(ii.) The current schedular criteria

Intervertebral disc syndrome may be rated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242 (2008).

Note 1 provides for evaluation of any associated objective 
neurologic abnormalities, including but not limited to, bowel 
or bladder impairment, separately under an appropriate 
diagnostic code.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Factual background

At an April 1998 VA examination, the examiner noted that the 
veteran evidenced symptomatology of radiating pain into the 
posterior lateral aspect of the left lower extremity, and 
frequent numbness over the posterior lateral aspect of the 
left thigh.  The examiner observed mild tenderness over the 
lumbosacral spine, a moderate amount of lumbosacral muscle 
spasm, and moderate pain was reported with forward flexion to 
60 degrees and with backward extension to 20 degrees.  Based 
on x-ray evidence, the veteran was diagnosed with 
degenerative disc disease of the lumbar spine at L3-L4 and 
L4-L5 levels with degenerative arthritis and osteoporosis.

At a July 2003 VA examination, the VA contract examiner noted 
painful motion and decreased range of motion.  The decreased 
range of motion was affected by pain and fatigue, but not 
weakness, lack of endurance, or incoordination [no specific 
ranges of motion were noted].  The examiner stated that the 
veteran was limited in performing frequent bending, stooping, 
crouching and heavy lifting.

At a July 2006 VA examination, the veteran complained of 
increasing severity and frequency of his back symptoms.  He 
reported frequent stiffness and weakness, the weakness 
involving the left lower extremity.  He also complained of 
frequent pain in the lower back that occurred at least three 
to four times a week, at times radiating from the left 
buttock and left paraspinal region down to the left leg 
causing weakness and occasional numbness and tingling.  The 
VA examiner diagnosed the veteran with both degenerative disc 
disease of the lumbar spine and intervertebral disc syndrome 
involving the L2, L3 nerve roots and affecting the femoral 
peripheral nerve of the left lower extremity secondary to 
degenerative disc disease.  The veteran was found to have 
limited range of motion due to pain associated with fatigue, 
weakness, lack of endurance and incoordination.  He was found 
on neurological examination to have mild muscle atrophy of 
the left thigh muscle with weakness of the proximal left leg.  

Examination revealed presence of painful motion, mild muscle 
spasm, and tenderness to palpation in the left lumbar 
paraspinal region.  Active flexion was limited to 50-90 
degrees with pain at 40 degrees.  Active extension was 
limited at 20-30 degrees with pain at 10 degrees.  Active 
right and left lateral flexion was limited at 20-30 degrees 
with pain at 20 degrees.  Active right and left rotation was 
limited at 20-30 degrees with pain at 20 degrees.  Range of 
motion was noted to be limited by pain, fatigue, weakness, 
lack of endurance, and major functional impact following 
repetitive use, with pain having the major functional impact.  
The examiner stated that, without resorting to speculation, 
the additional limitation in degrees could not be determined.  

The examiner diagnosed the veteran with degenerative disc 
disease of the lumbar spine and intervertebral disc syndrome 
involving the L2, L3 nerve roots and affecting the femoral 
peripheral nerve of the left lower extremity secondary to 
degenerative disc disease.    Mild muscle atrophy of the left 
thigh muscle was noted. 

The examiner stated that the veteran was limited by his back 
and leg condition in performing frequent bending, stooping, 
crouching, heavy lifting and carrying, and prolonged walking 
and standing.  

Analysis

Schedular rating

(i.)  The former schedular criteria

As noted above, under former Diagnostic Code 5293 
[intervertebral disc syndrome] a 20 percent evaluation is 
assigned for moderate; recurring attacks; a 40 percent 
evaluation is assigned for severe; recurring attacks, with 
intermittent relief; and a 60 percent evaluation is assigned 
for pronounced attacks, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

As further discussed below, the Board finds that the 
veteran's low back syndrome most closely fits the criteria 
for a 40 percent disability rating manifested by severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.

The record on appeal clearly shows that the veteran suffers 
from severe low back syndrome which has progressed in eight 
years from a diagnosis of degenerative disc disease of the 
lumbar spine to include a diagnosis of intervertebral disc 
syndrome.  
The record since April 1998 is replete with the veteran's 
complaints of chronic low back pain, with accompanying 
neurological deficits.  

In a February 2007 statement, the veteran said that his lower 
back condition had worsened to the extent that he could no 
longer work as part-time college teacher, because, after 
standing for an hour, he could not stand, bend or reach 
without experiencing severe pain.  He said that after one 
hour of any activity he experienced similar pain.  Therefore, 
he stopped teaching in December 2006.  

Evaluating the veteran's spine disability under former 
Diagnostic Code 5293, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for the higher 40 percent rating.  The medical 
evidence discussed above demonstrates that the veteran's 
service-connected low back syndrome is productive of 
complaints of pain, limited motion and, functional loss.  
See 38 C.F.R. § 4.10 (2007).  The medical records thus 
demonstrate that the veteran's service-connected low back 
disability is manifested by symptoms compatible with severe 
recurring attacks with intermittent relief [as opposed to 
moderate; recurring attacks which only merit a 20 percent 
rating.  Thus, a 
40 percent disability rating may be assigned under former 
Diagnostic Code 5293, which as noted above may be applied 
prospectively. 

The Board further concludes that a 60 percent evaluation 
pursuant to former Diagnostic Code 5293 is not warranted.  
The evidence does not show that the veteran's intervertebral 
disc syndrome is manifested by pronounced attacks; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  In July 
2006 the veteran complained of lower back pain that occurred 
at least three to four times a week with occasional radiating 
pain down the left lower extremity.  He was able to control 
these episodes with medication [Aspirin or Aleve], but has 
also been prescribed bed rest for flare-ups which occurred 
about three times per month for a half day.  The examiner 
observed that the veteran did not require any assistive 
device to walk and stand, he did not wear a back brace, and 
he denied any bowel, bladder, or erectile dysfunction.  
Moreover, as will be explained immediately below, lower 
extremity symptomatology associated with the veteran's 
service-connected back disability is being separately rate, 
with a 20 percent disability rating assigned.  For these  
reasons, a 60 percent rating is not warranted under former 
Diagnostic Code 5293.

In summary, the Board has concluded that a 40 percent 
disability rating is warranted for the veteran's service-
connected low back syndrome with degenerative disc disease of 
the lumbar spine and intervertebral disc syndrome under the 
former schedular criteria.  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, as noted 
above intervertebral disc syndrome may be rated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes.

A disability rating of 40 percent or higher is not available 
under the General Rating Formula for Diseases and Injuries of 
the Spine because ankylosis of the spine is not demonstrated.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  In July 2006 forward flexion 
of the veteran's thoracolumbar spine was 50 to 90 degrees 
with pain starting at 40 degrees.  There is no evidence of 
ankylosis of the thoracolumbar spine.  

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a higher 
disability rating is not available as there is no evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the last twelve 
months.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under  38 C.F.R. § 4.40 (2008) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
Diagnostic Code 5293, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

Esteban/Bierman consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" are to be evaluated separately 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2008). 

The Board has considered whether a separate disability rating 
would be appropriate for neurological findings appropriate to 
the site of the diseased disc under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994), as well as Note 1, discussed 
above. 

After having reviewed the record, the Board finds that a 
separate disability rating is warranted because the objective 
medical evidence does demonstrate that the veteran has 
suffered from a separately compensable neurological 
disability that is proximately due to his low back syndrome 
with degenerative disc disease and intervertebral disc 
syndrome.  The VA examiner in July 2006 noted that the 
veteran's intervertebral disc syndrome involved the left 
lower extremity nerve root and the peripheral nerve.  
Significantly, the veteran was noted to have mild muscle 
atrophy involving the left thigh with weakness of the left 
thigh and left hip in flexion and extension.  

The Board believes that the neurological symptoms of the 
veteran's left lower extremity associated, which have been 
associated by competent medical opinion  with the service-
connected lumbar spine disability, should be rated 20 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8526 
[anterior crural nerve, femoral].  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8526 (2008); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

For disability of the peripheral nerves, assigned disability 
ratings are based on whether there is complete or incomplete 
paralysis of the particular nerve.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or partial regeneration.  See 38 C.F.R. 
§ 4.124a.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8526, which governs 
the evaluation of paralysis of the anterior femoral crural 
nerve, an evaluation of 10 percent is assigned for mild 
incomplete paralysis.  A 20 percent rating requires moderate 
incomplete paralysis, and a 30 percent rating requires severe 
incomplete paralysis of the anterior femoral crural nerve.  A 
40 percent evaluation requires complete paralysis of the 
quadriceps extensor muscles. 

"Mild" is generally defined as "not severe."  See 
Webster's Eleventh New Collegiate Dictionary, 787 (2003).  As 
previously noted above, "Moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc" and 
"severe" is generally defined as "of a great degree: 
serious."  See Webster's Ninth New Collegiate Dictionary 871, 
1078 (1990).

In the present case, the Board finds that the disability of 
the left lower extremity associated with the service-
connected low back disability is manifested by moderate 
symptoms, warranting a 20 percent disability rating.   These 
symptoms include  atrophy of the left thigh was described as 
mild, as well as weakness of the left thigh and left hip in 
flexion and extension. 

The Board adds that severe incomplete paralysis is not 
demonstrated.  Although function of the thigh and hip is 
limited to some degree, this appears to be rather small.  
Here is no evidence of an altered gait, use of an assistive 
device, or any other symptoms which would allow for the 
assignment of a 30 percent disability rating. 
Moreover, it s obvious that complete paralysis is not 
demonstrated. 

Thus, the Board concludes that a separate 20 percent 
disability rating is warranted for moderate incomplete 
paralysis of the anterior femoral crural nerve resulting in 
muscle atrophy and limitation function of the left thigh and 
hip. 

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's claim for increased disability rating for the 
service-connected low back syndrome was filed on November 17, 
1997.  Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the 
relevant time period under consideration, or November 17, 
1996 to the present.  

In the present case, the veteran was initially service 
connected for his low back syndrome with a 10 percent rating 
assigned since March 1978, when he retired from service.  An 
effective date of November 17, 1997, the date of the 
veteran's claim, has been assigned for the 20 percent rating 
which was granted by the RO while this case was in remand 
status.  

With respect to the 20 percent rating, it does not appear 
that the low back disability changed appreciably from 
November 17, 1996 until the July 2006 VA examination.  An 
April 1998 VA examiner stated that no neurologic deficits 
were noted.  
No radiculopathy was noted in connection with the July 2003 
VA examination.  It was not until the July 2006 VA 
examination that intervertebral disc syndrome was diagnosed 
with neurological involvement of the left lower extremity and 
thigh.  

Therefore, the Board finds that criteria for the 40 percent 
disability rating were not factually ascertainable until July 
12, 2006, the date of the latest VA examination.  The Board 
further finds that a 20 percent rating may be assigned for 
the veteran's service-connected low back syndrome from 
November 17, 1996 to July 12, 2006.  A 40 percent rating is 
assigned as of and after the latter date.  

The same reasoning applies to the Board's award of the 
separate 20 percent disability rating for the neurological 
disability of the left lower extremity.  It was not factually 
ascertainable that a separately ratable disability existed 
until July 12, 2006, the date of the latest VA examination.  
Thus, the Board finds that a 20 percent rating for the left 
lower extremity disability is assigned from July 12, 2006.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required hospitalization for his service-
connected low back syndrome.  Additionally, there is no 
indication that his service-connected low back disability has 
markedly interfered with employment, beyond that contemplated 
in the currently assigned disability ratings.  The veteran 
has been retired from military service since 1978.  He only 
recently discontinued part-time teaching in December 2006, at 
the age of 66.  Although the Board has not reason to doubt 
that the back disability would make teaching more difficult, 
this is contemplated in the disability ratings which have 
been assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].    

In addition, there is no evidence of any other reason why an 
extraschedular rating should be assigned.  For these reasons, 
the Board has determined that referral of this issue for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for residuals of excised 
melanoma is denied.  

Entitlement to service connection for psoriasis is denied.  

Entitlement to service connection for bone spurs bilateral 
feet is denied.

Entitlement to a 40 percent disability rating for service-
connected low back syndrome with degenerative disc disease 
and intervertebral disc syndrome is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a separate 20 percent disability rating for 
neurological symptoms of the left lower extremity is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


